UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-2762



PHILIP M. COOPER,

                                             Plaintiff - Appellant,

          versus

S. C. SPRADLIN, Officer; L. M. WETZEL, Offi-
cer; VIRGINIA COCHRAN, Judge; W. S. HUMPHREY,
Officer; CITY OF VIRGINIA BEACH; LONDON BRIDGE
MOTOR COMPANY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-1106-2)


Submitted:   March 21, 1996                 Decided:   April 2, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip M. Cooper, Appellant Pro      Se.   Kenneth Michael Golski,
CITY ATTORNEY'S OFFICE, Virginia     Beach, Virginia; Lee Melchor
Turlington, OFFICE OF THE ATTORNEY   GENERAL OF VIRGINIA, Richmond,
Virginia; Jeff Wayne Rosen, ADLER,   ROSEN & PETERS, P.C., Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cooper v. Spradlin, No. CA-94-1106-2 (E.D. Va. Sept. 6,
1995; June 28, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3